47 N.J. 80 (1966)
219 A.2d 417
TOWNSHIP OF MOORESTOWN, APPELLANT-RESPONDENT,
v.
RONALD K. ARMSTRONG, ET AL., RESPONDENT-PETITIONER.
The Supreme Court of New Jersey.
April 4, 1966.
Mr. Arthur J. Sills, and Mrs. Marilyn Loftus Schauer, for the petitioners.
Mr. Harry D. Ambrose, Jr., for the respondent.
Denied; the Court adds that, as in all other cases, the denial of certification does not indicate approval of the opinion of the court below. In this case specifically, the denial of certification should not be deemed to be an approval of so much of the opinion of the Appellate Division as states that the Civil Service Commission may not try a cause before it on the record made below where the parties stipulate that the Commission may hear the matter in that way.